DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claims 1 and 14, and the respective dependent claims of each, are drawn to the general notion of an electroluminescent display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features is a compensation capacitance across a switching transistor’s gate to source terminals formed by extending a the switching transistor’s source electrode conductor to overlap the switching transistor’s gate terminal conductor, when this structural and functional feature is considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Li, Meng, et al., US 20220115483 A1, describes a display substrate containing a plurality of data lines, a plurality of scan lines, and a plurality of pixels arranged in groups of different color electroluminescent subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and balance of the pixel circuit (see Figs. 1, 2), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Yang; Yan-Na, US 20200372869 A1, describes a display panel containing a data driver outputting data signals on a plurality of data lines, a scan driver outputting scan signals on a plurality of scan lines, and a plurality of pixels arranged in groups of different color subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 1, 2A), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode;
Xu, Chen, et al., US 20210193013 A1, describes a display panel containing a plurality of data lines, a plurality of scan lines, and a plurality of pixels arranged in groups of different color electroluminescent subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 1, 2, 4), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode;
Huang; Beizhou, US 20190392761 A1, describes a display panel containing a plurality of data lines, a plurality of scan lines, and a plurality of pixels arranged in groups of different color electroluminescent subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Fig. 1), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Park, Eunji, et al., US 20180182287 A1, describes a display panel containing a plurality of data lines, a plurality of scan lines, and a plurality of pixels arranged in groups of different color electroluminescent subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 1, 8), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Han, Sungman, et al., US 20180151649 A1, describes a display panel containing a plurality of data lines, a plurality of scan lines, and a plurality of pixels arranged in groups of different color electroluminescent subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Fig. 7), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Lee, KyoungWon, et al., US 20180151123 A1, describes a display panel containing a data driver outputting data signals on a plurality of data lines, a scan driver outputting scan signals on a plurality of scan lines, and a plurality of pixels arranged in groups of different color subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 1, 4), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Park, Eunji, et al., US 20180145121 A1, describes a display panel containing a plurality of data lines, a plurality of scan lines, and a plurality of pixels arranged in groups of different color electroluminescent subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 5, 6), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode;
Jeong, Youn Hak, et al., US 20160246089 A1, describes a display panel containing a plurality of data drivers outputting data signals on a plurality of data lines, a plurality of scan drivers outputting scan signals on a plurality of scan lines, and a plurality of pixels arranged in groups of different color subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 1, 2), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Qin, Wei, et al., US 20160041664 A1, describes a display panel containing a plurality of data lines, a plurality of scan drivers driving a plurality of scan lines, and a plurality of subpixels, each subpixel formed at a scan line and a data line crossing (see Figs. 7, 8), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Xue; Jingfeng, et al., US 20150036069 A1, describes a display panel containing a plurality of data drivers outputting data signals on a plurality of data lines, a plurality of scan drivers outputting scan signals on a plurality of scan lines, and a plurality of pixels arranged in groups of different subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 3, 5), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Chang, Sun-Young, et al., US 20150002775 A1, describes a display panel containing a plurality of data drivers outputting data signals on a plurality of data lines, a plurality of scan drivers outputting scan signals on a plurality of scan lines, and a plurality of pixels arranged in groups of different color subpixels, each subpixel formed at a scan line and a data line crossing (see Figs. 1, 2), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Shih, Ming-Chia, et al., US 20120268357 A1, describes a display panel containing a plurality of data lines, a plurality of scan lines, and a plurality of pixels arranged in groups of different color subpixels, each subpixel formed at a scan line and a data line crossing and having a switching transistor connected between the crossing scan and data lines and the pixel circuit (see Figs. 1, 7, 8), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Byun, Seung Chan, et al., US 20120147065 A1, describes a display panel containing a plurality of data drivers outputting data signals on a plurality of data lines, a plurality of scan drivers outputting scan signals on a plurality of scan lines, and a plurality of pixels arranged in groups of different color subpixels, each subpixel formed at a scan line and a data line crossing (see Figs. 1, 3), but does not describe a capacitance formed by extending a switching transistor’s scan terminal conductor to overlap the switching transistor’s source electrode; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693